Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

 Claims 1, 2, 4-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 9,280,392, hereinafter Boss) in view of Kania et al. (US 2016/0266926, hereinafter Kania).

Regarding claim 1, Boss discloses
A system comprising:
a processor (Fig. 7);
a memory (Fig. 7);
resources comprising at least one of processing resources or memory resources (col. 3, lines 29-36: These resource types include central processing unit (CPU), for example as measured in gigahertz (GHz); memory, for example as measured in kilobytes (KB); network (i.e., network bandwidth), for example as measured in megabytes per second (MB/Sec); storage, for example as measured in gigabytes (GB); and graphics processing unit (GPU), for example as measured in gigahertz (GHz)); and
a computer program stored in the memory, the computer program comprising two or more virtual machines and a host system having access to the resources (col. 6, lines 24-34: The virtual computing environment 300 may include a host system 301 and multiple virtual machines 310, 320, 330, and 340. Within host system 301, a trade-off manager 303 and resource manager 302 may be included. The resource manager 302 may serve to allocate resources among the virtual machines of the virtual computing environment and receive requests for new or modified allocations (e.g., reallocations). The trade-off manager 303 may be responsible for collecting responses to reallocation requests, establishing trade-off groups based on the responses, and evaluating these trade-off groups),
wherein the computer program is configured such that, in response to the processor executing the computer program (col. 14, lines 24-29: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
at least part of the resources is allocated among the virtual machines (col. 4, lines 30-31: the host system may then attempt to allocate the requested resources to the requesting virtual machine); 
any one of the virtual machines is configured to request additional resources by sending a resource request to the host system (col. 4, lines 19-25: the virtual machine making the request may have been previously established and may be requesting additional resources beyond its initial allocation, either because the applications running on the virtual machine have increased their need for a certain resource type or because there has been an increase in the number of applications running on the virtual machine; col. 4, lines 30-31: the host system may then attempt to allocate the requested resources to the requesting virtual machine);
the host system is configured to receive the resource request from the requesting virtual machine (col. 4, lines 19-25: the virtual machine making the request may have been previously established and may be requesting additional resources beyond its initial allocation, either because the applications running on the virtual machine have increased their need for a certain resource type or because there has been an increase in the number of applications running on the virtual machine; col. 4, lines 30-31: the host system may then attempt to allocate the requested resources to the requesting virtual machine) and check for available unallocated resources (col. 4, lines 30-38: the host system may then attempt to allocate the requested resources to the requesting virtual machine. However, per block 202, the host system may determine that it cannot fulfill the request because one or more resource types, including the scarce resource type, is exhausted. In some embodiments, a resource type may be deemed exhausted when the quantity of that resource type that is free within the virtual computing environment (i.e., not allocated to a particular virtual machine or application) is below a threshold quantity) in response to receiving the resource request (col. 4, lines 19-25: the virtual machine making the request may have been previously established and may be requesting additional resources beyond its initial allocation, either because the applications running on the virtual machine have increased their need for a certain resource type or because there has been an increase in the number of applications running on the virtual machine); 
the host system is configured to allocate at least part of the unallocated resources to the requesting virtual machine, in response to determine in the check that unallocated resources being available (col. 4, lines 19-31: the virtual machine making the request may have been previously established and may be requesting additional resources beyond its initial allocation, either because the applications running on the virtual machine have increased their need for a certain resource type or because there has been an increase in the number of applications running on the virtual machine. Included in the request of block 201, is a request for a first quantity of a first, scarce resource type. Such a request may include, for example, a request for 500 KB of RAM where the scarce resource type is memory. The host system may then attempt to allocate the requested resources to the requesting virtual machine); and
the host system is configured to check for allocated resources that are releasable by any of the virtual machines that are not the requesting virtual machine (col. 5, lines 7-14: based on these responses from the virtual machines, the host system may establish a plurality of trade-off groups. As used herein, a trade-off group may refer to a set of one or more applications running in the virtual computing environment that can together use quantities of one or more alternate resource types as a substitute for the desired quantity of a first (e.g., scarce) resource type), based on unallocated resources being unavailable (col. 4, lines 32-38: the host system may determine that it cannot fulfill the request because one or more resource types, including the scarce resource type, is exhausted. In some embodiments, a resource type may be deemed exhausted when the quantity of that resource type that is free within the virtual computing environment (i.e., not allocated to a particular virtual machine or application) is below a threshold quantity) and 
reallocate the releasable allocated resources to the requesting virtual machine (col. 5, lines 33-39: the desired quantity of the scarce resource type may be reallocated from the applications of the selected trade-off group to the requesting application and, in return, at least one of the one or more alternate resource types may be allocated to the applications of the trade-off group and used by these applications a substitutes for the first resource type), based on determining in the check that releasable allocated resources are available (col. 5, lines 27-32: the host system may evaluate the plurality of trade-off groups. This evaluation may be done in a number of different ways. Two potential methods for evaluating trade-off groups are discussed in more detail below in reference to FIGS. 5 and 6. Based on the evaluation, a trade-off group may be selected; col. 9, lines 11-21: a performance subscore may also be calculated for the potential trade-off group. This performance subscore may be indicative of the change in performance quality that would occur to each application of the potential trade-off group if this particular trade-off group were to be selected. In some embodiments, there may be several possible different metrics that could be used to quantify a change in performance quality. For example, the host system could compare the current usage of each resource type by each application with the amount of each resource type that would be available to each application after the reallocation occurs; col. 9, lines 53-59: Once a final resource score has been calculated for all of the relevant potential trade-off groups, the scores may, per block 607, be compared. Based on the results of the comparison, per block 608, the potential trade-off group with the most favorable final resource score may be selected and the resource reallocation indicated for that trade-off group may be performed), or reject the resource request of the requesting machine, based on determining in the check that releasable allocated resources are unavailable.
Boss does not explicitly disclose hypervisor while “trade-off manager and resource manager are included in the host system”. 
Kania discloses hypervisor (paragraph [0021]: The term “hypervisor” may denote a software layer executed directly on the hardware of a computer system and may include: a resource manager that manages physical resources of the computer system; a processor manager that manages the computer processor(s); and a hardware emulator that creates and manages a plurality of virtual machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings, e.g., trade-off manager and resource manager included in the host system to control resource allocation for VMs, of Boss by utilizing hypervisor including a resource manager that manages physical resources of the computer system, a processor manager that manages the computer processor(s), and a hardware emulator that creates and manages a plurality of virtual machine of Kania, thereby trade-off manager and resource manager included in the hypervisor to control resource allocation for VMs. The motivation would have been to facilitate to manage physical resources of the computer system and the computer processor(s), and to create and manage a plurality of virtual machines (Kania paragraph [0021]).
Regarding claim 10 referring to claim 1, Boss discloses a method for resource allocation in a system, the system comprising two or more virtual machines and a hypervisor, the method comprising: ... (See claim 1 rejection).
Regarding claim 14 referring to claim 1, Boss discloses a computer program comprising program code (col. 14, lines 24-29: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) configured to perform the method according to claim 10 upon the computer program being executed on a computer of the system. (See claim 1 rejection).

Regarding claims 2 and 11, Boss discloses
wherein the computer program is configured such that, in response to the computer program being executed by the processor (col. 14, lines 24-29: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention): 
the host system is configured to check for allocated resources that are releasable by any of the virtual machines that are not the requesting virtual machine by sending a request for releasing resources to the virtual machines (col. 4, lines 40-45: the host system may collect responses from the monitoring clients on all of the virtual machines running in the virtual computing environment. These responses may indicate the extent to which each application can use the one or more alternate resource types as a substitute for the scarce resource);
the virtual machines are each configured to receive the request for releasing resources, check for unused resources locally allocated to, and send a reply with information about the unused resources to the host system (col. 4, line 60-col. 5, line 6: the host system may collect responses from the monitoring clients on all of the virtual machines running in the virtual computing environment. These responses may indicate the extent to which each application can use the one or more alternate resource types as a substitute for the scarce resource. For instance, if the first resource is CPU, then one virtual machine may indicate that it is running an application that could give up a quantity of CPU (e.g., where at least that quantity of CPU is currently allocated to it) in exchange for another quantity of memory (which may be done, as shown in the substitution matrix 100 of FIG. 1, by using the increased memory to increase the cache size for instructions or data, so as to decrease the application's need for CPU)); and
the host system is configured to dynamically release the unused resources (col. 5, lines 27-32: he host system may evaluate the plurality of trade-off groups. This evaluation may be done in a number of different ways. Two potential methods for evaluating trade-off groups are discussed in more detail below in reference to FIGS. 5 and 6. Based on the evaluation, a trade-off group may be selected) based on the replies received from the virtual machines (col. 5, lines 7-26: based on these responses from the virtual machines, the host system may establish a plurality of trade-off groups. As used herein, a trade-off group may refer to a set of one or more applications running in the virtual computing environment that can together use quantities of one or more alternate resource types as a substitute for the desired quantity of a first (e.g., scarce) resource type. An example trade-off group might be a single application that can relinquish the desired quantity of the scarce resource type in exchange for a substituted quantity of a single alternate resource type. Another example trade-off group might be two applications that can each relinquish half of the desired quantity of the scarce resource type in exchange for a first substituted quantity of a first alternate resource type (to the first application) and a second substituted quantity of a second alternate resource type (to the second application). By establishing a plurality of trade-off groups, the host system may allow itself a number of options to choose from for a particular resource reallocation), and reallocate the dynamically released resources to the requesting virtual machine (col. 5, lines 33-39: the desired quantity of the scarce resource type may be reallocated from the applications of the selected trade-off group to the requesting application and, in return, at least one of the one or more alternate resource types may be allocated to the applications of the trade-off group and used by these applications a substitutes for the first resource type).
Boss does not explicitly disclose hypervisor while “trade-off manager and resource manager are included in the host system”. 
Kania discloses hypervisor (paragraph [0021]: The term “hypervisor” may denote a software layer executed directly on the hardware of a computer system and may include: a resource manager that manages physical resources of the computer system; a processor manager that manages the computer processor(s); and a hardware emulator that creates and manages a plurality of virtual machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings, e.g., trade-off manager and resource manager included in the host system to control resource allocation for VMs, of Boss by utilizing hypervisor including a resource manager that manages physical resources of the computer system, a processor manager that manages the computer processor(s), and a hardware emulator that creates and manages a plurality of virtual machine of Kania, thereby trade-off manager and resource manager included in the hypervisor to control resource allocation for VMs. The motivation would have been to facilitate to manage physical resources of the computer system and the computer processor(s), and to create and manage a plurality of virtual machines (Kania paragraph [0021]).

Regarding claim 4, Boss discloses
wherein the processing resources comprise at least one of central processing unit cores or virtual central processing unit cores (col. 3, lines 29-31: These resource types include central processing unit (CPU), for example as measured in gigahertz (GHz)).

Regarding claim 5, Boss discloses
wherein the memory resources comprise random access memory (col. 12, lines 31-33: System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM)).

Regarding claim 6, Boss discloses
wherein the memory resources comprise non-volatile memory (col. 12, lines 33-36: Computer system/server 12 may further include ... volatile/non-volatile computer system storage media).

Regarding claim 7, Boss discloses
wherein the host system is configured to assign a value to the dynamically released resources (col. 5, lines 27-32: he host system may evaluate the plurality of trade-off groups. This evaluation may be done in a number of different ways. Two potential methods for evaluating trade-off groups are discussed in more detail below in reference to FIGS. 5 and 6. Based on the evaluation, a trade-off group may be selected), and reallocate the dynamically released resources (col. 5, lines 33-39: the desired quantity of the scarce resource type may be reallocated from the applications of the selected trade-off group to the requesting application and, in return, at least one of the one or more alternate resource types may be allocated to the applications of the trade-off group and used by these applications a substitutes for the first resource type) based on the dynamically released resources’ value (col. 5, lines 27-32: he host system may evaluate the plurality of trade-off groups. This evaluation may be done in a number of different ways. Two potential methods for evaluating trade-off groups are discussed in more detail below in reference to FIGS. 5 and 6. Based on the evaluation, a trade-off group may be selected).
Boss does not explicitly disclose hypervisor while “trade-off manager and resource manager are included in the host system”. 
Kania discloses hypervisor (paragraph [0021]: The term “hypervisor” may denote a software layer executed directly on the hardware of a computer system and may include: a resource manager that manages physical resources of the computer system; a processor manager that manages the computer processor(s); and a hardware emulator that creates and manages a plurality of virtual machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings, e.g., trade-off manager and resource manager included in the host system to control resource allocation for VMs, of Boss by utilizing hypervisor including a resource manager that manages physical resources of the computer system, a processor manager that manages the computer processor(s), and a hardware emulator that creates and manages a plurality of virtual machine of Kania, thereby trade-off manager and resource manager included in the hypervisor to control resource allocation for VMs. The motivation would have been to facilitate to manage physical resources of the computer system and the computer processor(s), and to create and manage a plurality of virtual machines (Kania paragraph [0021]).

Regarding claim 8, Boss discloses
wherein the host system comprises a resource manager, and a communicator configured to send messages to, and receive messages from, the resource manager and the virtual machines (col. 6, lines 24-34: The virtual computing environment 300 may include a host system 301 and multiple virtual machines 310, 320, 330, and 340. Within host system 301, a trade-off manager 303 and resource manager 302 may be included. The resource manager 302 may serve to allocate resources among the virtual machines of the virtual computing environment and receive requests for new or modified allocations (e.g., reallocations).
Boss does not explicitly disclose hypervisor while “trade-off manager and resource manager are included in the host system”. 
Kania discloses hypervisor (paragraph [0021]: The term “hypervisor” may denote a software layer executed directly on the hardware of a computer system and may include: a resource manager that manages physical resources of the computer system; a processor manager that manages the computer processor(s); and a hardware emulator that creates and manages a plurality of virtual machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings, e.g., trade-off manager and resource manager included in the host system to control resource allocation for VMs, of Boss by utilizing hypervisor including a resource manager that manages physical resources of the computer system, a processor manager that manages the computer processor(s), and a hardware emulator that creates and manages a plurality of virtual machine of Kania, thereby trade-off manager and resource manager included in the hypervisor to control resource allocation for VMs. The motivation would have been to facilitate to manage physical resources of the computer system and the computer processor(s), and to create and manage a plurality of virtual machines (Kania paragraph [0021]).

Regarding claim 9, Boss discloses
wherein each virtual machine of the virtual machines comprises a communicator and a dynamic resource communicator library configured to (col. 6, lines 40-42: Within each virtual machine, may be a monitoring client 312, 322, 332, 342 and an application 311, 321, 331, 341):
receive resource requests from applications running internally on the virtual machine (Fig. 3, col. 4, lines 19-25: the virtual machine making the request may have been previously established and may be requesting additional resources beyond its initial allocation, either because the applications running on the virtual machine have increased their need for a certain resource type or because there has been an increase in the number of applications running on the virtual machine);
pass the resource requests to the host system via the communicator (Fig. 3, col. 4, lines 19-25: the virtual machine making the request may have been previously established and may be requesting additional resources beyond its initial allocation, either because the applications running on the virtual machine have increased their need for a certain resource type or because there has been an increase in the number of applications running on the virtual machine; col. 4, lines 30-31: the host system may then attempt to allocate the requested resources to the requesting virtual machine);
receive requests for releasing resources from the host system via the communicator; process the requests for releasing resources (Fig. 3, col. 4, lines 46-59: Based on the need for the scarce resource type, the host system may, per block 203, make a broadcast to all of the virtual machines that are running within the virtual computing environment. The broadcast may include both a request for the scarce resource type and an offer of one or more alternate resource types for trade-off. The alternate resource types for trade-off may include those resource types of which there is determined to be more than a threshold quantity. For example, if there are 500 MB/Sec of free network bandwidth with a reserve threshold of 300 MB/Sec of free network bandwidth, then the broadcast may indicate that there is 200 MB/Sec of network bandwidth available for trade-off. In some embodiments, more than one resource type may be indicated as available for trade-off at the same time); and
send replies with information about the unused resources to the host system via the communicator (col. 4, line 60-col. 5, line 6: the host system may collect responses from the monitoring clients on all of the virtual machines running in the virtual computing environment. These responses may indicate the extent to which each application can use the one or more alternate resource types as a substitute for the scarce resource. For instance, if the first resource is CPU, then one virtual machine may indicate that it is running an application that could give up a quantity of CPU (e.g., where at least that quantity of CPU is currently allocated to it) in exchange for another quantity of memory (which may be done, as shown in the substitution matrix 100 of FIG. 1, by using the increased memory to increase the cache size for instructions or data, so as to decrease the application's need for CPU)).
Boss does not explicitly disclose hypervisor while “trade-off manager and resource manager are included in the host system”. 
Kania discloses hypervisor (paragraph [0021]: The term “hypervisor” may denote a software layer executed directly on the hardware of a computer system and may include: a resource manager that manages physical resources of the computer system; a processor manager that manages the computer processor(s); and a hardware emulator that creates and manages a plurality of virtual machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings, e.g., trade-off manager and resource manager included in the host system to control resource allocation for VMs, of Boss by utilizing hypervisor including a resource manager that manages physical resources of the computer system, a processor manager that manages the computer processor(s), and a hardware emulator that creates and manages a plurality of virtual machine of Kania, thereby trade-off manager and resource manager included in the hypervisor to control resource allocation for VMs. The motivation would have been to facilitate to manage physical resources of the computer system and the computer processor(s), and to create and manage a plurality of virtual machines (Kania paragraph [0021]).

Regarding claim 13, Boss discloses
the method further comprising: initiating a resource request from an application running internally on any one of the virtual machines prior to initiating the resource request communication between the requesting virtual machine and the host system (Fig. 3, col. 4, lines 19-25: the virtual machine making the request may have been previously established and may be requesting additional resources beyond its initial allocation, either because the applications running on the virtual machine have increased their need for a certain resource type or because there has been an increase in the number of applications running on the virtual machine; col. 4, lines 30-31: the host system may then attempt to allocate the requested resources to the requesting virtual machine).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 9,280,392, hereinafter Boss) in view of Kania et al. (US 2016/0266926, hereinafter Kania) as applied to claims 2 and 11, and further in view of Kani (US 2009/0113422, hereinafter Kani).

Regarding claims 3 and 12, Boss discloses
wherein the host system is configured to reallocate the dynamically released resources to the requesting virtual machine by sending a resource allocation message to the requesting virtual machine (col. 5, lines 27-39: the host system may evaluate the plurality of trade-off groups. This evaluation may be done in a number of different ways. Two potential methods for evaluating trade-off groups are discussed in more detail below in reference to FIGS. 5 and 6. Based on the evaluation, a trade-off group may be selected, per block 207. Next, per block 208, the desired quantity of the scarce resource type may be reallocated from the applications of the selected trade-off group to the requesting application and, in return, at least one of the one or more alternate resource types may be allocated to the applications of the trade-off group and used by these applications a substitutes for the first resource type), and
wherein the requesting virtual machine is configured to receive the resource allocation message from the host system, and ... (col. 4, lines 19-25: the virtual machine making the request may have been previously established and may be requesting additional resources beyond its initial allocation, either because the applications running on the virtual machine have increased their need for a certain resource type or because there has been an increase in the number of applications running on the virtual machine; col. 4, lines 30-31: the host system may then attempt to allocate the requested resources to the requesting virtual machine).
Boss does not explicitly disclose hypervisor while “trade-off manager and resource manager are included in the host system”. 
Kania discloses hypervisor (paragraph [0021]: The term “hypervisor” may denote a software layer executed directly on the hardware of a computer system and may include: a resource manager that manages physical resources of the computer system; a processor manager that manages the computer processor(s); and a hardware emulator that creates and manages a plurality of virtual machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings, e.g., trade-off manager and resource manager included in the host system to control resource allocation for VMs, of Boss by utilizing hypervisor including a resource manager that manages physical resources of the computer system, a processor manager that manages the computer processor(s), and a hardware emulator that creates and manages a plurality of virtual machine of Kania, thereby trade-off manager and resource manager included in the hypervisor to control resource allocation for VMs. The motivation would have been to facilitate to manage physical resources of the computer system and the computer processor(s), and to create and manage a plurality of virtual machines (Kania paragraph [0021]).
Boss in view of Kania does not explicitly disclose hot-plug the dynamically released resources in accordance with the resource allocation message. 
Kani discloses hot-plug the dynamically released resources in accordance with the resource allocation message (paragraph [0033]: Once virtual memory devices 221 and 222 have been de-allocated (ejected) from virtual machine 300, hypervisor 200 causes an allocation request 459 (FIG. 4C) to be sent to vACPI 418 (in the form of a "hot-plug" indication), which in turn creates virtual memory objects 421 and 422 (indicated by the dashed virtual memory objects), and sends a hot plug notification message (461) to virtual memory resource driver 415, as shown in FIG. 4D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Boss in view of Kania by issuing request to de-allocate the necessary memory to a VM in the form of a hot-unplug, receiving a completion status, and sending hot plug notification to the other VM to allocate the released memory of Kani. The motivation would have been to provide system and method for efficient dynamic allocation of virtual machine resources (Kani abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/28/2022